Citation Nr: 9908064	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  95-17 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether a November 1994 severance of a grant of service 
connection for spondylolisthesis at the L5-S1 level, which 
was accomplished on the basis that that earlier grant of 
service connection had been clearly and unmistakably 
erroneous, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

R. Acosta, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to June 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which severed a prior grant 
of service connection for spondylolisthesis at the L5-S1 
level on account of its having been clearly and unmistakably 
erroneous.

The issues of entitlement to increased ratings for the 
service-connected residuals of a right total knee replacement 
and fracture of the L1 vertebra, for which the veteran was 
furnished a Statement of the Case and which the veteran's 
representatives listed in their statements of November and 
December 1998 as issues on appeal, are not properly before 
the Board because the veteran did not perfect their appeal.  
Consequently, they will not be reviewed in the present 
decision, as the Board has not acquired jurisdiction over 
either claim.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the present appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The veteran was granted service connection for 
spondylolisthesis at the L5-S1 level in a February 1994 
rating decision.

3.  The RO severed the February 1994 grant of service 
connection for spondylolisthesis at the L5-S1 level in a 
November 1994 rating decision on the basis that that grant of 
service connection was clearly and unmistakably erroneous.

4.  The evidence of record does not show that the February 
1994 grant of service connection for spondylolisthesis at the 
L5-S1 level was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The November 1994 severance of a grant of service connection 
for spondylolisthesis at the L5-S1 level, which was 
accomplished on the basis that that earlier grant of service 
connection had been clearly and unmistakably erroneous, was 
not proper.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.105(d), 3.303 (1998).


REASONS AND BASES FOR THE FINDINGS AND CONCLUSION

Factual background:

The service medical records show that the veteran entered 
active service with a normal back and no history of recurrent 
back pain or any other lower back problems.  See, in this 
regard, the reports of medical history and medical 
examination for induction, both dated in August 1971.  The 
veteran is therefore considered to have entered service in 
sound condition.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).

The service medical records also reveal that the veteran 
first injured his lower back in August 1972, while "engaged 
in authorized, supervised football."  X-Rays taken at that 
time revealed that he fractured the right transverse process 
of the L1 vertebra and that the lumbar area was otherwise 
normal.  However, new X-Rays were obtained two months later, 
in October 1972, and this time the radiologist noted that, in 
addition to the fractured L1 vertebra, there was apparent 
lumbarization of the first sacral segment, with a small 1 cm. 
cystic-like area in the posterior inferior portion of the S1 
vertebra, possibly related to a degenerative process, as well 
as "almost a first degree spondylolisthesis of this S1 
segment on S2, something not appreciated on the previous 
lumbar spine series."  The impression was listed as 
lumbarization of S1, with minor ("almost" 1st degree) 
spondylolisthesis of S1 on S2 and the radiologist recommended 
that oblique films of the lumbar spine be obtained.  Due to 
these findings, the veteran was given a two-month physical 
profile of no prolonged standing.

The oblique films that were recommended above were obtained 
in November 1972.  They demonstrated that there was bilateral 
spondylolysis at the S1 level involving the "lumbarized" S1 
segment.

The veteran was evaluated by an orthopedist in November 1972.  
In the report of this examination, the orthopedist said that 
the veteran had had a fracture of the L1 transverse process 
but that this was not his major problem, since his major 
problem was the lumbarization of S1 with spondylolysis and a 
grade 1 spondylolisthesis of the S1 and S2 vertebrae, which 
caused an aching lower back pain and paresthesias.  He also 
said that the veteran would be advised to do flexion 
exercises, that, if this failed, he would need a corset or 
brace and that, if this failed, too, he might need a spinal 
fusion.  He further said that the veteran should not have a 
job with prolonged standing, walking or physical strain on 
his back and that he should be cross trained and "dropped 
from the military because of this condition."

Pursuant to the above findings and recommendation, the 
director of medical services of the base where the veteran 
was stationed subscribed a December 1972 statement in which 
he said that the veteran was seen by an orthopedic consultant 
who had diagnosed spondylolysis and spondylolisthesis, old 
fracture of a lumbar vertebra and paraspinal muscle spasms, 
that the veteran could not effectively perform any work 
requiring him to stand for prolonged periods or walk 
excessively, that his job could not entail physical activity 
which would strain his back and that "[m]edical indications 
are that this is a permanent condition which will require 
duties consistent with these defects."  A permanent physical 
profile reflecting these recommendations and findings was 
then issued on that date.

Two service medical records dated in August 1973 reveal that 
the veteran re-injured his back when he slipped in the 
shower.  According to the first of these two medical records, 
X-Rays did not reveal any new fractures, although, according 
to the second record, X-Rays revealed lumbarization of S1 
with bilateral spondylolysis of S1 and first degree 
spondylolisthesis of S1 on S2, in addition to an old fracture 
of the right first and third lumbar transverse processes.  
The impression was listed in this second service medical 
record as belated spondylolysis S1, with first degree 
spondylolisthesis of S1 on S2.

In a service medical record dated seven days after the above 
second service medical record of August 1973, it was noted 
that the veteran felt better, with less back pain, and the 
subscribing physician recommended that the physical profile 
be changed to "L-2-T for 2 weeks."

The service medical records also show that the veteran had a 
motorcycle accident in February 1976, secondary to which he 
again complained of lower back pain in May 1976.  X-Rays 
taken at that time revealed normal vertebral body height and 
intervertebral spacing, a slight anterior flattening of the 
first lumbar vertebra, presumably the site of the veteran's 
previous fracture, and bilateral spondylolysis of the pars 
interarticularis of L5 with a first degree spondylolisthesis 
of L5 on S1.  Regarding this last finding, the radiologist 
noted the following:  "I do not know if this is post 
traumatic or developmental."

The record further shows that, in January 1977, the veteran 
again fell, hitting his coccyx, and that, in April 1977, he 
was again sent for an orthopedic consultation due to his 
complaints of several episodes of low back pain in the past 
three to four years ever since his fracture to the first 
lumbar vertebra.  This time, it was noted that he had felt a 
sudden sharp low back pain while playing softball two days 
before the referral.  On examination, it was noted that the 
veteran's mid and low back pain history had started with the 
L1 transverse process fracture in 1971, which had been 
treated with three weeks of bed rest and at which time the L5 
spondylolysis was "first appreciated."  It was also noted 
that the veteran had had several episodes per year of sudden-
onset mid and low back pain, often aggravated by activity and 
associated with the feeling of the back giving way and 
sensation of pain in both thighs, anteriorly.  The objective 
findings, some of which are only partially legible, reveal 
that there was an increased lumbar lordosis at the S1 level, 
with bilateral paravertebral spasm and spinal process 
tenderness from L1 through S1, and slight forward slippage of 
L5 on S1.  There was also X-Ray evidence of Grade I 
spondylolysis and spondilolisthesis, and this was listed as 
the impression.

A service medical record dated in May 1977 reveals that the 
veteran was sent for physical therapy, which he underwent on 
the same day, while another service medical record of the 
same date reveals that, again, a physical profile was 
approved, based on the objective findings of a Grade I 
spondylolisthesis.

The record further shows that the veteran was medically 
discharged in May 1981 due to a Medical Board's findings 
regarding the multiple problems that the veteran had had with 
his right knee during service, including chronic instability, 
right patellar femoral arthritis and the residuals of several 
surgeries.  Consequently, the report of medical examination 
that was prepared at that time, for "Medical Board" 
purposes, only made reference to the abnormalities of the 
right knee itself, characterized the veteran's spine as 
"normal" and remained silent with respect to the lower back 
conditions that had been diagnosed on several occasions 
during service.

In November 1981, the veteran underwent a VA medical 
examination for VA compensation purposes.  The report of this 
examination reveals only complaints of right knee problems, 
objective findings to the effect that the examination of the 
back revealed "no gross abnormalities" and a diagnosis of 
history of spondylolysis and spondylolisthesis of the 
lumbosacral spine.  Also, X-Rays obtained at that time 
revealed six functioning vertebrae, normal intervertebral 
spaces and sacroiliac joints and no evidence of fracture or 
dislocation.

Pursuant to a review of the service medical records and the 
report of the November 1981 VA medical examination, the 
Chicago, Illinois, RO granted service connection for the 
residuals of a fracture to the L1 lumbosacral vertebra in an 
April 1982 rating decision.  In discussing the evidence 
pertaining to the veteran's back, the subscribing official 
said in that rating decision that an August 1972 service 
medical record revealed that the veteran had had a fracture 
of the transverse process of the L1 vertebra with history of 
spondylosis and spondylolisthesis and that the examination of 
the lumbar spine was "apparently normal."

Private medical records dated in January and September 1990 
reveal that the veteran re-injured his lower back at work in 
January of that year, when he fell into a pit, landing on his 
back on a steel pipe.  They also reveal diagnoses of 
spondylolisthesis of L5-S1 and an abnormal disc at L4-5 and 
L5-S1.

In an October 1990 rating decision, the San Antonio, Texas, 
RO denied an increased rating for the service-connected 
residuals of a fracture to the L1 vertebra on the basis that 
the "current back pathology is the result of an on the job 
injury and unrelated to his SC back condition."

Private medical records dated in 1992 and 1993 reveal that 
the veteran suffered another fall at work, in December 1992, 
again landing on, and re-injuring, his lower back.  
Conservative medical treatment was initially administered 
but, eventually, the veteran underwent surgery, in September 
1993.  The procedure consisted of a laminectomy at L5, with 
bilateral exploration of S1 nerve roots and decompression, 
discectomy of L4-L5 on the left and fusion of L4 to the 
sacrum, posterolaterally.

In a February 1994 rating decision, the North Little Rock, 
Arkansas, RO (which has handled the present claim since 1994) 
granted a temporary total rating pursuant to the provisions 
of 38 C.F.R. § 4.30 (Paragraph 30 benefits), based on 
convalescence following the surgery of September 1993.  The 
Paragraph 30 benefits were made effective from September 9 to 
November 1, 1993, and a noncompensable rating was then 
assigned thereafter.  With this particular decision, the RO 
in effect granted service connection for the 
spondylolisthesis at the L5-S1 level and it is noted that the 
benefits were apparently granted due to the RO's realization 
that the spondylolisthesis for which the veteran underwent 
surgery in September 1993 was in fact the same chronic 
disease that had been first diagnosed during service.

In May 1994, the RO issued a "proposal to sever" rating 
decision in which the veteran was advised of the RO's 
intention to sever service connection for spondylolisthesis 
at the L5-S1 level on the basis that the February 1994 grant 
of service connection had been clearly and unmistakably 
erroneous.  The RO acknowledged the evidence of inservice 
diagnoses of spondylolisthesis at the L5-S1 level but 
stressed the fact that an examiner had said in May 1976 that 
he could not tell whether this disease was post traumatic or 
developmental.  The RO further explained that in a prior VA 
medical examination (presumably the one conducted in November 
1981), there had been no evidence of any abnormality at the 
L5-S1 level, that that examination had been "entirely within 
normal limits" and that, therefore, the RO had only granted 
service connection, in its April 1982 rating decision, "for 
the fracture of the L1 vertebra based on history as all 
documented fractures are considered to have chronic 
residuals."

In the May 1994 rating decision, the RO also made reference 
to the fact that recently produced medical evidence revealed 
that the veteran had suffered low back injuries at his place 
of employment in January 1990 and December 1992 and that an 
increased rating for the service-connected residuals of a 
fractured L1 vertebra had been denied in October 1990 after a 
finding to the effect that the back pathology exhibited by 
the current evidence was the result of an on-the-job injury 
and unrelated to the service-connected condition.  The RO 
then went on to explain the specific reasons for the proposal 
to sever service connection for spondylolisthesis at the L5-
S1 level as follows:

It is proposed to sever service 
connection for spondylolisthesis of L5-S1 
because the decision establishing service 
connection was clearly and unmistakably 
in error in it's [sic] failure to show 
that spondylolisthesis of L5-S1 as 
currently diagnosed was incurred in or 
aggravated by service and present as a 
chronic disability from the date of 
separation from active duty to the 
present time.  In the absence of evidence 
demonstrating the chronicity discussed, 
there was no statutory authority for 
overruling the prior rating decision as 
the 2-8-94 disability rating decision has 
done.

The record shows that the veteran was notified of the above 
proposal by letter of May 1994 in which he was also advised 
of his due process rights, including his right to submit, 
within a 60-day period, any additional pertinent evidence to 
move the RO not to take the action proposed.  The veteran was 
then re-examined by VA in March 1994 and the already known 
diagnosis was confirmed and the inservice and post-service 
history referred to above was re-stated.  He also testified 
at a September 1994 RO hearing, in which he essentially 
expressed his contentions to the effect that he believes that 
the current disability had its onset during service and that 
the post-service incidents were simply re-injuries of an 
service-acquired chronic disease.  He also explained the lack 
of complaints about back problems when he was examined by VA 
in November 1981 by saying that, at that point in time, he 
was under the impression that his right knee problems were 
"all [that was being] taken care of."

The evidence that was produced after the May 1994 proposal to 
sever was considered "not acceptable" by the RO, the 
severance was then accomplished in a November 1994 rating 
decision, and the veteran was advised of this action by 
letter of December 1994.

The veteran, of course, disagrees with the RO's action of 
November 1994 and basically contends that that action was 
improper and that therefore the February 1994 grant of 
service connection for spondylolisthesis at the L5-S1 level 
should be restored.  In support of his claim, he submitted a 
photocopy of page 895 of Dee-Mango & Hurst's Principles of 
Orthopaedic Practices, which defines the term 
"spondylolisthesis" as the forward slipping of one vertebra 
on another and indicates that the disease can be congenital 
or due to trauma (in the form of the acute fracture of a 
vertebra, allowing its forward slip).  In support of his 
claim, the veteran also offered testimony at a second RO 
hearing that was conducted in October 1997, at which time he 
restated his contentions, which included his firm belief that 
the spondylolisthesis "has been there" since he injured his 
back playing football during service in Turkey.

The record contains also private medical records produced in 
1996 and 1997, some of which confirm the diagnosis of 
spondylolisthesis at the L5-S1 level, post-surgery.  It also 
contains the report of VA medical examinations that were 
conducted in January and April 1998, as well as a medical 
statement from a private physician, dated in March 1998.

In the report of the VA medical examination of January 1998, 
the subscribing physician said that, since X-Rays taken after 
the 1972 inservice fracture of the L1 vertebra showed no 
evidence of fracture, "apparently" the transverse process 
had healed.  He also said that at no time was there a 
fracture described involving the body of L1 or of the disk 
above or below L1 and that, while a pars defect, 
spondylolysis and spondylolisthesis "are findings attributed 
to a defect of the genetic or developmental origin and not an 
acquired condition," it was of course possible that trauma 
could affect this and the veteran was complaining that his 
present problem was a direct result of his spondylolysis and 
spondylolisthesis.  Finally, he said that he was unable to 
come to a decision that the veteran's back problem was 
related in any way to the old fracture of the L1 transverse 
process and that he certainly had suffered injuries since 
leaving service, which were the basis for his current organic 
back complaints.

In his medical statement of March 1998, the subscribing 
private physician indicated that he did believe that many of 
the veteran's spine problems could be attributed to his spine 
fracture that occurred in the 70's and that he believed that 
he had a good case and that his current problems were related 
to his service injury. 

In response to the report of the VA medical examination of 
January 1998 and the Supplemental Statement of the Case 
(SSOC) that was thereafter issued in February 1998, the 
veteran submitted a statement in March 1998 in which he said 
that, according to the 1989 edition of the American Medical 
Association Encyclopedia of Medicine, lifting heavy objects, 
twisting suddenly or adopting a bad posture could cause 
spondylolisthesis and a direct blow, fall from a height or 
sudden twisting could result in the fracture of one or more 
vertebrae and even spondylolisthesis.

In his March 1998 statement, the veteran also made reference 
to the RO's statement in the February 1998 SSOC to the effect 
that "the examiner was unable to come to a decision that the 
back problem is related in any way to an old fracture of the 
L1 transverse process" and, with regard to this statement, 
he said the following:  "If your examiner was unable to come 
to a decision on my back problem, why then must I be the one 
to suffer this indecision?  I believe my case is strong."  
The veteran further said that the private medical statement 
of March 1998 corroborated his medical evidence, should 
substantiate his appeal and "definitely assists the rule 
regarding benefit of reasonable doubt."

Finally, the veteran was again examined by VA in April 1998 
due to his having filed a claim for a total rating based on 
individual unemployability.  The subscribing physician, who 
was the same person who examined the veteran in January 1998, 
said in this report that it was his opinion that the 
veteran's primary injury in 1972 was minor and had healed 
uneventfully, that the rest of his spinal injuries and spinal 
problems had occurred after leaving service and that the 
current spinal condition, which now included radicular 
symptomatology, was solely the result of injuries sustained 
after leaving military service.

The applicable VA regulation and its judicial interpretation:

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was "clearly and unmistakably 
erroneous" and only after certain procedural safeguards have 
been met.  See, 38 C.F.R. § 3.105(d) (1998); see, also, 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997), and Graves v. 
Brown, 6 Vet. App. 166, 170-171 (1994).  Specifically, when 
severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefor and will be 
given 60 days for the presentation of additional evidence to 
show that service connection should be maintained.  See, 
38 C.F.R. § 3.105(d) (1998.

The burden is on the Secretary of VA to show that a prior 
grant of service connection was clearly and unmistakably 
erroneous.  Graves, at 170.  In fact, the United States Court 
of Appeals for Veterans Claims (the Court) has held that 
section 3.105(d) places at least as high a burden of proof on 
VA when it seeks to sever service connection as section 
3.105(a) places upon an appellant seeking to have an 
unfavorable previous determination overturned.  See, Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991).  In this regard, 
the Court has also held that "clear and unmistakable error" 
is defined the same under § 3.105(d) as it is under 
§ 3.105(a).  See, Venturella v. Gober, 10 Vet. App. 340, 342 
(1997).  Specifically, the Court has defined clear and 
unmistakable error as a very specific and rare kind of error, 
the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  See, Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

The Court has set forth a three-pronged test to determine 
whether "clear and unmistakable error" was present under 
38 C.F.R. § 3.105(a) in a prior determination:  (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See, Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc)).

Regarding the above three-pronged test, however, it is noted 
that the Court has recently held that, although the same 
standards apply in a determination of clear and unmistakable 
error in a final decision (section 3.105(a)) and a 
determination as to whether a decision granting service 
connection was the product of clear and unmistakable error 
for the purposes of severing service connection (section 
3.105(d)), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  See, Daniels, at 480.  The 
Court reasoned that because section 3.105(d) specifically 
states that a change in diagnosis may be accepted as a basis 
for severance, the regulation clearly contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  Thus, "[i]f the Court were 
to conclude that a service connection award can be terminated 
pursuant to § 3.105(d) only on the basis of the law and 
record as it existed at the time of the award thereof, VA 
would be placed in the impossible situation of being forever 
bound to a prior determination regardless of changes in the 
law or later developments in the factual record."  Id.  

Based on the foregoing, therefore, the Board's task in the 
present appeal is to determine, first, whether the procedural 
requirements of 38 C.F.R. § 3.105(d) were met by the RO and, 
if they were met, to determine, based on all the evidence of 
record (including all the additional pertinent evidence that 
was produced after the rating decision of February 1994), 
whether the February 1994 rating decision was clearly and 
unmistakably erroneous in granting service connection for 
spondylolisthesis at the L5-S1 level and, consequently, 
whether that grant of service connection should be restored.

Analysis:

The Board finds that the procedural requirements of 
§ 3.105(d) were met, as the record shows that the RO provided 
the veteran with the required 60-day period to produce 
evidence and appear at a hearing, rights that the veteran 
exercised by submitting additional evidence and written 
statements, as well as oral testimony at the two hearings 
that were conducted in September 1994 and October 1997.

The Board also finds that the evidence of record does not 
show that the grant of service connection for 
spondylolisthesis at the L5-S1 level was clearly and 
unmistakably erroneous so as to warrant the severance that 
was accomplished in November 1994.  As thoroughly explained 
above, the record is clear in that spondylolisthesis at the 
L5-S1 level was first diagnosed during service, shortly after 
the veteran suffered his injury to the L1 vertebra and at 
that time it was already noted that the spondylolisthesis was 
the veteran's main problem in his lower back, that it even 
warranted a physical profile (which was initially granted as 
permanent) and that, if conservative treatment failed, he 
would need to undergo spinal fusion at a later time.  It is 
the Board's opinion that the fact that a physician said in 
May 1976 that he could not tell whether the disease was post 
traumatic or developmental cannot be used against the veteran 
since that statement at most raises a reasonable doubt and it 
is a well-known VA regulation that reasonable doubt should 
always be resolved in favor of the claimant.  See, 
38 U.S.C.A. § 5107(b) (West 1991); and 38 C.F.R. § 3.102 
(1998).

It seems that the circumstances surrounding the veteran's 
medical discharge in June 1981 due to his chronic right knee 
problems were the reason for the absence of evidence of a 
lower back disability in the report of the medical 
examination for separation and the report of the VA medical 
examination that was conducted shortly therafter, in November 
1981.  The veteran's current explanation that he did not 
mention his back problems when he was examined in November 
1981 because he felt that the right knee was the condition 
that was being taken care of at that time appears entirely 
reasonable and plausible and the fact that he re-injured his 
lower back twice after service cannot be held against him as 
proof that the spondylolisthesis had a post-service onset, 
particularly due to the well-documented evidence of several 
inservice diagnoses of spondylolisthesis as early as October 
1972, all supported by objective (X-Ray) findings.

Regarding the VA physician's statement in the report of the 
January 1998 medical examination to the effect that he "was 
unable to come to a decision that his back problem is related 
in any way to the old fracture of the L1 transverse 
process," the Board agrees with the veteran in that this 
statement, at most, raises a reasonable doubt which, again, 
should be resolved in favor of the veteran.

The Board certainly is aware that the above VA physician 
later said, in the report of the April 1998 medical 
examination, that he believes that the inservice fracture of 
the L1 vertebra healed uneventfully and that the current 
symptomatology is "solely the result of injuries sustained 
after leaving military service." However, the problem is 
more complex than it seems at first sight, as it is evident 
that the two post-service injuries that the veteran suffered 
in 1990 and 1992 worsened the disease to the point that the 
veteran had to undergo the spinal fusion that was predicted 
in 1972 and the Board does not dispute the fact that part of 
the current symptomatology is attributable exclusively to 
post-service traumatic events.  Still, though, the fact 
remains that the disease was first objectively diagnosed 
during service at least twice, and after the veteran had 
fractured his L1 vertebra, and the reason for its not having 
been noticed on the X-Rays of November 1981 may have had 
something to do with the fact that the disease was not as 
noticeable at that time as it is nowadays.  In this regard, 
it is noted that, as noted earlier, the disease was not seen 
on the X-Rays of August 1972 due to its being only "almost" 
first degree, but it was noticed on the X-Rays that were 
obtained a couple of months afterwards, when the radiologist 
was obviously looking more closely in search of an answer for 
the veteran's complaints of chronic, unresolved low back 
pain.

Finally, regarding the VA physician's January 1998 comment to 
the effect that spondylolisthesis is a finding attributed to 
a defect of the genetic or developmental origin and not an 
acquired condition," the Board notes that the medical 
evidence in the record (which includes the May 1996 statement 
from a military radiologist in which he acknowledged that the 
disease could had been caused by trauma, and the photocopy of 
the aforementioned medical book submitted by the veteran), is 
clear in that spondylolisthesis can be either a congenital or 
developmental condition or a condition acquired due to 
trauma.  The facts that the spondylolisthesis in the present 
case was first diagnosed after an inservice injury to the L1 
vertebra and that the related symptomatology (basically, 
chronic lower back pain) started after that traumatic 
incident, raises at least a reasonable doubt as to whether 
the condition was of traumatic origin or not and, again, 
reasonable doubt has to be resolved in favor of the claimant.

The Board certainly understands the RO's rationale for 
severing service connection in November 1994 but it appears 
that this action was actually based on the RO's disagreement 
as to how the facts were weighed or evaluated when the grant 
of service connection was accomplished by another RO in 
February 1994, rather than on an actual finding of clear and 
unmistakable error.  In the Board's opinion, the February 
1994 grant of service connection for spondylolisthesis does 
not raise to the level of its being the product of a "clear 
and unmistakable error," as defined by regulation and the 
above cited Court cases.

In view of the above, the Board concludes that the November 
1994 severance of a grant of service connection for 
spondylolisthesis at the L5-S1 level was not proper, as that 
grant of service connection was not clearly and unmistakably 
erroneous.  Restoration of service connection for 
spondylolisthesis at the L5-S1 level is thus warranted and is 
hereby granted.


ORDER

The November 1994 severance of a grant of service connection 
for spondylolisthesis at the L5-S1 level not having been 
proper, restoration of that grant of service connection is 
granted.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 
- 16 -


- 1 -


